 Case 2:20-cv-03820-RSWL-PJW Document 13 Filed 05/15/20 Page 1 of 3 Page ID #:107



 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12 YASMIN KANJI, an                     )   CV 20-3820-RSWL-SK
   individual,                          )
13                                      )
                Plaintiff,              )   ORDER TO SHOW CAUSE RE:
14                                      )   SUBJECT MATTER
                                        )   JURISDICTION
15       v.                             )
                                        )
16                                      )
   BANK OF AMERICA, N.A., a             )
17 United States corporation;           )
   and DOES 1 through 25,               )
18                                      )
                                        )
19                  Defendants.         )
20       Defendant Bank of America, N.A. (“Defendant” or
21 “BANA”) filed its Notice of Removal [1] on April 27,
22 2020.      In its Notice of Removal, with regard to the
23 citizenship of Plaintiff Truong Le (“Plaintiff”),
24 Defendant stated, “Because Plaintiff is a citizen of
25 California, and BANA is a citizen of North Carolina,
26 complete diversity of citizenship exists.”                 Notice of
27 Removal ¶ 11, ECF No. 1.           In support of diversity
28 jurisdiction, Defendant states that “Based on the
                                        1
 Case 2:20-cv-03820-RSWL-PJW Document 13 Filed 05/15/20 Page 2 of 3 Page ID #:108



1 Complaint, Plaintiff is domiciled in Los Angeles
2 County, California and is therefore a citizen of
3 California.”        Id. ¶ 8.     But, the allegation in the
4 Complaint as to Plaintiff’s citizenship merely states,
5 “Plaintiff Yasmin Kanji (‘Ms. Kanji’) is an individual
6 who resides within the County of Los Angeles, in
7 California.”        Notice of Removal, Attachment #1
8 (“Compl.”) ¶ 1, ECF No. 1-1.              To invoke diversity
9 jurisdiction, Defendant must prove complete diversity
10 of citizenship between the parties.               28 U.S.C. § 1332.
11 A natural person’s state citizenship is “determined by
12 her state of domicile, not her state of residence.”
13 Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
14 Cir. 2001).
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                        2
 Case 2:20-cv-03820-RSWL-PJW Document 13 Filed 05/15/20 Page 3 of 3 Page ID #:109



 1       A notice of removal “alleging diversity of
 2 citizenship upon information and belief is
 3 insufficient” to prove complete diversity.                 Bradford v.
 4 Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D.
 5 Cal. 1963); see Doherty v. Ocwen Fin. Corp., No. CV
 6 14-7118 PA (Ex), 2014 U.S. Dist. LEXIS 131247, at *4
 7 (C.D. Cal. Sep. 16, 2014) (remanding case when the
 8 defendant alleged the plaintiffs’ citizenship based
 9 solely on “information and belief”).               As such,
10 Defendant is HEREBY ORDERED to show, in writing, on or
11 before May 29, 2020, evidence of Plaintiff’s
12 citizenship or this Action will be remanded.
13 IT IS SO ORDERED.
14
15 DATED: May 15, 2020                        /s/ Ronald S.W. Lew
16                                          HONORABLE RONALD S.W. LEW
                                            Senior U.S. District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                        3
